COURT OF CHANCERY
                                        OF THE
                                  STATE OF DELAWARE
PAUL A. FIORAVANTI, JR.                                             LEONARD L. WILLIAMS JUSTICE CENTER
  VICE CHANCELLOR                                                     500 N. KING STREET, SUITE 11400
                                                                     WILMINGTON, DELAWARE 19801-3734


                                       November 22, 2022

John G. Harris, Esquire                                Stephen C. Norman, Esquire
David B. Anthony, Esquire                              Jaclyn C. Levy, Esquire
Berger Harris LLP                                      Potter Anderson & Corroon LLP
1105 N. Market Street, Suite 1100                      Hercules Plaza
Wilmington, DE 19801                                   1313 N. Market Street, 6th Floor
                                                       Wilmington, DE 19801
Kevin G. Abrams, Esquire
J. Peter Shindel, Jr., Esquire                         Michael P. Kelly, Esquire
April M. Ferraro, Esquire                              Sarah E. Delia, Esquire
Abrams & Bayliss LLP                                   McCarter & English LLP
20 Montchanin Road, Suite 200                          405 N. King Street, 8th Floor
Wilmington, DE 19807                                   Wilmington, DE 19801

Martin S. Lessner, Esquire                             Kurt M. Heyman, Esquire
Daniel M. Kirshenbaum, Esquire                         Aaron M. Nelson, Esquire
M. Paige Valeski, Esquire                              Heyman Enerio Gattuso & Hirzel LLP
Young Conaway Stargatt & Taylor, LLP                   300 Delaware Avenue, Suite 200
Rodney Square                                          Wilmington, DE 19801
1000 N. King Street
Wilmington, DE 19801

                 Re:      Bocock et al. v. Innovate Corp., Inc. et al.
                          C.A. No. 2021-0224-PAF

 Dear Counsel:

          Plaintiffs have moved pursuant to Court of Chancery Rule 59(f) for

 reargument (the “Motion”)1 of the court’s October 28, 2022 memorandum opinion



 1
     Dkt. 63.
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 2

(the “Opinion”).2 The Opinion granted in part and denied in part the Defendants’

motions to dismiss Plaintiffs’ amended verified complaint (the “Complaint”).3 The

Motion seeks reargument and reconsideration of the court’s dismissal of Plaintiffs’

claim that the Innovate Defendants misappropriated DTV America’s DTV Cast

technology. The Opinion concluded that this claim was time-barred.4

         In dismissing the DTV Cast claim as time-barred, the court relied on the

following allegations of the Complaint:

         Misappropriating the DTV Cast Technology and using it as its “hub”
         for an economically feasible, fully integrated network of LPTV stations
         located anywhere in the United States made it possible for the HC2
         Entities to go on a $150,000,000 acquisition spree to purchase stations,
         starting in November 2017. Many of the acquisitions were originally
         identified by DTV America. Yet, none of those acquisitions were made
         for the benefit of DTV America. In fact, DTV America did not acquire
         one company or subsidiary following the November 2017 takeover by
         the HC2 Entities.5

In the Opinion, the court concluded that the only reasonable reading of these

allegations is that the misappropriation of DTV Cast occurred outside the three-year

presumptive limitations period because the Complaint alleges that the


2
 Dkt. 62 (“Opinion”). Unless otherwise noted, capitalized terms have the same meaning
ascribed to them in the Opinion.
3
    Dkt. 30.
4
    Op. at 37–38.
5
    Compl. ¶ 75 (emphasis added).
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 3

misappropriation of DTV Cast made it possible for the acquisition spree to occur

“starting in November 2017.” The Motion argues that the court misapprehended the

facts and misapplied the plaintiff-friendly standard governing a motion to dismiss.

Mot. ¶¶ 8–12.

       A party seeking reargument “bears a heavy burden.” Neurvana Med., LLC v.

Balt USA, LLC, 2019 WL 5092894, at *1 (Del. Ch. Oct. 10, 2019). “The Court will

deny a motion for reargument ‘unless the Court has overlooked a decision or

principle of law that would have a controlling effect or the Court has

misapprehended the law or the facts so that the outcome of the decision would be

affected.’” Nguyen v. View, Inc., 2017 WL 3169051, at *2 (Del. Ch. July 26, 2017)

(quoting Stein v. Orloff, 1985 WL 21136, at *2 (Del. Ch. Sept. 26, 1985)). A motion

for reargument “may not be used to relitigate matters already fully litigated or to

present arguments or evidence that could have been presented before the court

entered the order from which reargument is sought.” Standard Gen. Master Fund

L.P. v. Majeske, 2018 WL 6505987, at *1 (Del. Ch. Dec. 11, 2018). “Where the

motion merely rehashes arguments already made by the parties and considered by

the Court when reaching the decision from which reargument is sought, the motion

must be denied.” Wong v. USES Hldg. Corp., 2016 WL 1436594, at *1 (Del. Ch.

Apr. 5, 2016).
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 4

       Plaintiffs argue that the court misapprehended the fact that the acquisition

spree spanned the period from June 2017 through December 2020, citing paragraph

34 of the Complaint. The Complaint and the Plaintiffs’ answering brief did not

attempt to link paragraphs 34 and 75, and the court did not misapprehend the facts.

The Complaint alleged that the acquisition spree, which was made possible by the

Innovate Defendants’ misappropriation of DTV Cast, started in November 2017.

The fact that the alleged acquisition spree continued after November 2017 does not

alter the conclusion that the only reasonable reading of the Complaint is that the

misappropriation first occurred at or before November 2017.

       The Plaintiffs had every opportunity to make this argument during the briefing

on the motions to dismiss but failed to do so. To be sure, the Innovate Defendants’

opening brief in support of their motion to dismiss specifically highlighted the

allegations in paragraph 75 and made the same argument that the court accepted in

granting the motion to dismiss the DTV Cast claim.6 The Plaintiffs never addressed

the Defendants’ argument in their answering brief or at oral argument. Indeed, the




6
  HC2 Defs.’ Opening Br. 40 (“Thus, the Complaint concedes that Defendants purportedly
misappropriated DTV’s technology and intellectual property before the ‘acquisition spree’
that ‘start[ed] in November 2017.’”).
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 5

Innovate Defendants noted in their reply brief that the Plaintiffs had failed to respond

to this argument.7

         Plaintiffs argue in the Motion that each of the alleged unlawful acquisitions

was itself a distinct misappropriation of the DTV Cast technology. In other words,

they seek to avoid the statute of limitations by contending that the misappropriation

of DTV Cast was a continuing wrong that recurred with each acquisition during the

buying spree. Mot. ¶¶ 12–13. This argument is improperly raised for the first time

in the Motion. Plaintiffs’ Complaint did not allege and their answering brief did not

argue that the Innovate Defendants’ alleged misappropriation of DTV Cast

constituted a continuing wrong. Plaintiffs acknowledged as much at oral argument.8


7
    HC2 Defs.’ Reply Br. 27.
8
  When the court inquired whether the continuing wrong theory had been addressed in
Plaintiffs’ answering brief, Plaintiffs’ counsel responded: “I don’t know that it is.
Although, I would just say that it’s – in my mind, at least, it’s an unremarkable or well-
accepted doctrine that is a part of the statute of limitations analysis.” Hrg. Tr. 55 (Dkt. 56).
Plaintiffs’ mere reference to a continuing wrong theory at oral argument, which was neither
developed nor tied to the DTV Cast claim, is not sufficient to avoid waiver.
Emerald P’rs v. Berlin, 2003 WL 21003437, at *43 (Del. Ch. Apr. 28, 2003) (“It is settled
Delaware law that a party waives an argument by not including it in its brief.”), aff’d, 840
A.2d 641 (Del. 2003); Winshall v. Viacom Int’l, Inc., 55 A.3d 629, 642 (Del. Ch.
2011) (ruling that an argument raised for the first time at a hearing was “not fairly or timely
presented and was waived”), aff’d, 76 A.3d 808 (Del. 2013); see Roca v. E.I. du Pont de
Nemours & Co., 842 A.2d 1238, 1242 n.12 (Del. 2004) (“[I]ssues adverted to in a
perfunctory manner, unaccompanied by some effort at developed argumentation, are
deemed waived . . . . It is not enough merely to mention a possible argument in the most
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 6

         Consequently, the Plaintiffs waived any argument at the motion to dismiss

stage that the misappropriation of DTV Cast constituted a continuing wrong, and

they may not raise it for the first time in a motion for reargument. Parties moving

for reargument are not permitted “to raise new arguments that they failed to present

in a timely way.” Sunrise Ventures, LLC v. Rehoboth Canal Ventures, LLC, 2010

WL 975581, at *1 (Del. Ch. Mar. 4, 2010), aff’d, 7 A.3d 485 (Del. 2010) (TABLE);

see, e.g., Strauss v. Angie’s List, Inc., 2019 WL 399910, at *7 (D. Kan. Jan. 31,

2019) (denying motion to alter or amend judgment, noting that the plaintiff “waived

any argument that the continuing [wrong] theory should apply to Defendant’s

affirmative defense of laches by failing to raise the argument in prior briefing”),

aff’d, 951 F.3d 1263 (10th Cir. 2020).

         Plaintiffs also argue that the court “erred in declining to apply equitable tolling

to the DTV Cast technology claims because Plaintiffs do not allege that they learned

of the DTV Cast technology claims though FCC filings.”9 The court did not reject

Plaintiffs’ equitable tolling argument as to the DTV Cast claim because the

information was publicly available in FCC filings. Rather, the court held that


skeletal way, leaving the court to do counsel’s work . . . . Judges are not expected to be
mindreaders. Consequently, a litigant has an obligation to spell out its arguments squarely
and distinctly, or else forever hold its peace.”) (internal citations and quotations omitted).
9
    Mot. ¶ 18.
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 7

Plaintiffs failed to allege facts to satisfy their burden to support equitable tolling as

to the misappropriation of DTV Cast. Op. at 32 (citing Eni Hldgs., LLC v. KBR Gp.

Hldgs., LLC, 2013 WL 6186326, at *11 (Del. Ch. Nov. 27, 2013); State ex rel. Brady

v. Pettinaro Enters., 870 A.2d 513, 524 (Del. Ch. 2005)).

       As the Opinion explained, it was Plaintiffs’ burden to offer facts to show when

they “learned of the [challenged transaction] . . . ; when [Plaintiffs] had notice of

facts concerning possible unfairness of the terms; and the reasonable steps

[Plaintiffs] took to oversee [their] investment.” Op. at 33 (citations and internal

quotations omitted). The Opinion concluded that the Plaintiffs had not satisfied any

of these criteria. The Motion does not argue that the court misstated the law or that

the Plaintiffs offered the necessary factual support for equitable tolling.

       The Complaint alleged that the misappropriation of DTV Cast occurred no

later than November 2017. Thus, the alleged misappropriation claim as to DTV Cast

accrued outside the analogous limitations period, and the Plaintiffs failed to establish

equitable tolling. In holding that the misappropriation claim as to DTV Cast was

time-barred, the court did not overlook a decision or principle of law that would have

a controlling effect or misapprehend the law or the facts so that the outcome of the

decision would be affected.
Bocock et al. v. Innovate Corp., Inc. et al.
C.A. No. 2021-0224-PAF
November 22, 2022
Page 8

       For the foregoing reasons, Plaintiffs’ motion for reargument is DENIED.

       IT IS SO ORDERED.

                                               Very truly yours,

                                               /s/ Paul A. Fioravanti, Jr.

                                               Vice Chancellor